In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Managers of the Long Island Rail Road Company Pension Plan, which denied petitioner benefits under a 1974 amended pension plan, petitioner appeals from a judgment of the Supreme Court, Queens County (Dufficy, J.), dated July 17, 1980, which dismissed the petition. Judgment affirmed, without costs or disbursements. We find that petitioner’s break in service, which occurred after July 1, 1971 but prior to July 1, 1974, precluded him frotii obtaining benefits under the 1974 amended pension plan. Accordingly, there was a sufficient basis to support the findings of the Board of Managers of the Long Island Rail Road Company Pension Plan. Mollen, P. J., Lazer, Cohalan and Thompson, JJ., concur.